          Case 5:19-cv-00576-ML Document 19 Filed 08/04/20 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK


                             JUDGMENT IN A CIVIL CASE

Robert L. Gosier, Jr.

                       Plaintiff(s)
        vs.                                   CASE NUMBER: 5:19-cv-576 (ML)

Andrew Saul
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff’s motion for judgment on the pleadings (Dkt.
No. 12) is GRANTED. The Commissioner’s determination that Plaintiff was not disabled at the
relevant times, and thus is not entitled to benefits under the Social Security Act, is VACATED.
3) This matter is REMANDED to the Commissioner, without a directed finding of
disability, for further administrative proceedings consistent with this opinion and the oral bench
decision, pursuant to sentence four of 42 U.S.C. § 405(g).

All of the above pursuant to the order of the Honorable Judge Miroslav Lovric, dated the
4th day of August, 2020.


DATED: August 4, 2020




                                                     s/Kathy Rogers
                                                     Deputy Clerk
